Motion by the respondent on appeals from a decision of the Supreme Court, Kings County, dated April 4, 1995, and two orders of the same court, dated April 12, 1995, and September 12, 1995, respectively, inter alia, to dismiss the appeal from the order dated September 12, 1995, on the ground that no appeal lies from an order denying reargument. By decision and order on motion of this Court dated August 26, 1996, the branch of the respondent’s motion which was to dismiss the appeal was held in abeyance and referred to the Justices hearing the appeal for determination upon the argument or submission thereof.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, it is
Ordered that the motion is denied.
. The trial court addressed the respondent’s motion on the merits, and therefore, in effect, granted the motion to reargue and adhered to the original determination granting summary judgment to the plaintiff. Such an order is appealable to this Court {see, CPLR 5517 [a] [1]). Sullivan, J. P., Krausman, Florio and McGinity, JJ., concur.